Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
	This Office Action is in response to Applicant’s initially filed application dated 6/29/2022, claims 21-40 are currently pending and being examined in this reply.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Exemplary Claim 21 recites A transaction processing system comprising: a register comprising a first communications interface configured to receive a communication from a terminal used by a customer, the communication indicating that a target commodity is to be purchased by the customer at the terminal; a settlement calculator configured to perform settlement processing to facilitate settlement by the customer for a price associated with the target commodity; a receiver comprising a first processor configured to: determine whether the target commodity is a commodity requiring confirmation offered for sale by a store; and acquire data associated with the target commodity in response to determining that the target commodity is the commodity requiring confirmation; and a controller comprising a second processor configured to: compare the data to predetermined release data associated with the store; and cause the settlement calculator to perform the settlement processing in response to the data being the predetermined release data.
These limitations cover a process that, under their broadest reasonable interpretations, cover certain methods of organizing human activity and subject matter that may be performed in the mind but for the additional recitation of generic computer components.  That is, other than reciting “register,” “processor”,  “terminal,” “settlement calculator,” “receiver,” and “a controller,” nothing in Claim 21 precludes the steps from practically being performed in the mind.  For example, but for the recited elements, the limitations in the context of Claim 21 encompass facilitating sales based on age restrictions.  If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic components (i.e. determine whether the target commodity is a commodity requiring confirmation), then it falls within the “Mental Processes” grouping of abstract ideas.  Similarly, if a claim limitation under its broadest reasonable interpretation covers sales activities (i.e. perform settlement processing), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  
This judicial exception is not integrated into a practical application.  As stated above, Claim 21 recites the additional elements of “register,” “processor”, “terminal,” “settlement calculator,” “receiver,” and “a controller,” to perform the recited limitations.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of detecting commodity data), add insignificant extra-solutionary activity to the abstract idea (i.e. collect sales data), and generally link the use of the judicial exception to a particular technological environment or field of use (i.e. settlement procedures) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components.  MPEP 2106.05 (f-g).  Additionally, Claim 21 does not present a technical solution to a technical problem, but rather, uses generic elements to determine age restrictions for sales products.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea and thus do not integrate the abstract idea into a practical application.  Claim 21 is therefore directed to an abstract idea.  
The claims do not limit “register,” “terminal,” “processor”,“settlement calculator,” “receiver,” and “a controller,” to significantly more than what is already known.  That is, the functions of all elements in the claims do not recite significantly more than data collection components and devices for performing well-understood, routine, and conventional activity.  For example, terminals and processors/controllers for executing system steps are insufficient to offer inventive concept to claims in view of the Alice decision.  See Alice Corp. Pty. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014) (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.”).  Here, Applicant’s register, processor, settlement calculator, receiver, and controller are comparable to “a programmed computer” deemed ineligible in the Alice decision.  Notably, the MPEP advises that applying conventional components for data collection to field of use does not overcome an eligibility rejection.  See MPEP 2106.05 (g-h) (discussing “mere data collection” and limiting abstract ideas to fields of use or adding token post-solution components).  Accordingly, a sales terminal for data input by a customer is insufficient to amount to significantly more than the abstract idea.  Moreover, the courts further found processing units, storage devices, and interface devices communicating over networks to be conventional computer components.  Apple Inc. v. Ameranth, Inc., 842 F.3d 1229 (Fed. Cir. 2016).  As such, the claim is insufficient to amount to “significantly more” than the abstract idea as the functions implemented on the generic structure amount to well-understood, routine, and conventional activity.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication of inventive concept in the claims.  Claim 1 is therefore ineligible.  
Claims 28 and 35 recite substantially similar limitations and elements to Claim 21 mutatis mutandis.  As such, the analysis for Claim 21 applies equally to Claims 28 and 35.  Claims 28 and 35 are therefore ineligible.  
Claims 22-27, 29-34, and 36-40 do not add “significantly more” to the ineligibility of Claims 21, 28, and 35, and merely recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  That is, the additional limitations of Claims 22-27, 29-34, and 36-40 cover subject matter that, under the broadest reasonable interpretation, amounts to subject matter viewed as mental processes but for the generic components of parent claims 21, 28, and 35.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  Claims 22-27, 29-34, and 36-40 are therefore also ineligible.  
Claims 26, 33, and 40 recite “a barcode read by the terminal.”  Reading a barcode amounts to mental concepts but for recitation of the terminal.  Claims 26, 33, and 40 therefore recite an abstract idea.  The alert is not integrated into a practical application as it is claimed at a high level of generality and amounts to insignificant post-solution activity.  MPEP 2106.05 (g).  Claims 26, 33, and 40 are therefore directed to the abstract idea as they do not integrate the abstract idea into a practical application.  The barcode read by the terminal is insufficient to amount to “significantly more” than the abstract idea as using data collection components to collect sales data amounts to well-understood, routine, and conventional activity in view of MPEP 2106.05 (g).  Specifically, the MPEP advises that applying conventional components for data collection to field of use does not overcome an eligibility rejection.  See MPEP 2106.05 (g-h) (discussing “mere data collection” and limiting abstract ideas to fields of use or adding token post-solution components).  See, e.g., Electric Power Group v. Alstom, 830 F.3d 1350, 1354-55 (Fed. Cir. 2016).  Even when viewed as an ordered combination, Examiner finds no unconventional arrangement of elements as each additional element functions in combination the same as when separately.  Accordingly, Claims 26, 33, and 40 are ineligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 26-30, 33-37, and 40 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Haibara (U.S. Patent Application Publication No. 20110210168).  

	As per Claims 21, 28, and 35, Haibara discloses a transaction processing system (Haibara discloses a self-checkout terminal for registering and settling customer purchases for products including age-restricted items for sale [0002]) comprising:
	a register comprising a first communications interface configured to receive a communication from a terminal used by a customer, the communication indicating that a target commodity is to be purchased by the customer at the terminal (Haibara discloses a registration and settlement processing unit (FIG. 3) for acquiring commodity data after a registration button has been depressed by a user [0026]);
	a settlement calculator configured to perform settlement processing to facilitate settlement by the customer for a price associated with the target commodity (Haibara discloses the processing unit calculating a total amount of sales [0026]);
	a receiver comprising a first processor configured to: determine whether the target commodity is a commodity requiring confirmation offered for sale by a store; (Haibara discloses a determining whether a commodity has an age limit condition and determining the allowed age [0026-0027]); and
	acquire data associated with the target commodity in response to determining that the target commodity is the commodity requiring confirmation; (Haibara discloses acquiring age limits and bar code data stored in the system [0026-0027] and Haibara discloses receiving an age check confirmation with respect to the age restriction [0053-0054]); and
	a controller comprising a second processor configured to: compare the data to predetermined release data associated with the store; (Haibara discloses determining that the age check confirmation is received [0054]); and
	cause the settlement calculator to perform the settlement processing in response to the data being the predetermined release data. (Haibara discloses executing the settlement processing based on determining that the age check confirmation is received [0054]).

	As per Claims 22, 29, and 36, Haibara discloses the second processor is further configured to: determine whether the data and the predetermined release data are in a predetermined relation; and cause the settlement calculator to perform the settlement processing in response to: (i) the data and the predetermined release data being in the predetermined relation and (ii) the register receiving the communication. (Haibara discloses the system necessitating an age check for a restricted product based on the product data and the customer using the terminal [0026-0027]).

	As per Claims 23, 30, and 37, Haibara disclose wherein the predetermined relation is at least one of: a first portion of the data is identical to a second portion of the predetermined release data; a first portion of the data is a permutation of a second portion of the predetermined release data; or a first portion of the data is associated with a second portion of the predetermined release data. (Haibara discloses that the age check must be satisfied (i.e. the data is the predetermined release data) [0026-0027]).

	As per Claims 26 and 33, Haibara discloses wherein the data that the first processor is configured to acquire includes barcode data represented by a barcode read by the terminal. (Haibara discloses receiving bar code data [0026] [0037]).

	As per Claims 27 and 34, Haibara discloses wherein the commodity requiring confirmation is associated with an age restriction set by the store. (Haibara discloses an age restricted item for purchase in the system [0026-0027]).

	As per Claim 33 and 40, Haibara discloses wherein the data that the first processor is configured to acquire includes barcode data represented by a barcode read by the terminal. (Haibara discloses receiving bar code data [0026] [0037]); and the commodity requiring confirmation is associated with an age restriction set by a store associated with the terminal (Haibara discloses an age restricted item for purchase in the system [0026-0027]).  the commodity requiring confirmation is associated with an age restriction set by the store. (Haibara discloses an age restricted item for purchase in the system [0026-0027]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-25, 31-32, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Haibara (U.S. Patent Application Publication No. 20110210168) in view of Yamasaki et al. (U.S. Patent Application Publication No. 20210019770).  

As per Claims 24, 31, and 38, Haibara does not explicitly disclose but Yamasaki et al. do teach the controller comprises a second communications interface that is configured to receive authentication data in response to the customer entering the store. (Yamasaki et al. teach authenticating a customer who enters a store using biological data [0025]).  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Haibara with controller comprises a second communications interface that is configured to receive authentication data in response to the customer entering the store as seen in Yamasaki et al. in order to decrease time in authenticating restricted purchases, thereby increasing checkout speeds, and thus increasing retail throughput.  One having ordinary skill in the art would be motivated to make this modification in order to decrease manual interactions in identifying customer data, thereby decreasing effort in monitoring consumer compliance to restrictions, and thus enhancing the consumer experience.  These inventions when viewed in a combined state would yield predictable results in monitoring retail activity.  

	As per Claims 25, 32, and 39, Haibara does not explicitly disclose but Yamasaki et al. do teach wherein the authentication data is associated with the store. (Yamasaki et al. teach authentication data in a database for the store management device [0025]).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Haibara with the authentication data is associated with the store as seen in Yamasaki et al. in order to decrease time in authenticating restricted purchases, thereby increasing checkout speeds, and thus increasing retail throughput.  One having ordinary skill in the art would be motivated to make this modification in order to decrease manual interactions in identifying customer data, thereby decreasing effort in monitoring consumer compliance to restrictions, and thus enhancing the consumer experience.  These inventions when viewed in a combined state would yield predictable results in monitoring retail activity.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. Hunter Wilder/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627